Name: Commission Regulation (EEC) No 2709/80 of 23 October 1980 amending for the 14th time Regulation (EEC) No 2044/75 as regards the period of validity of export certificates for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/ 18 Official Journal of the European Communities 24. 10 . 80 COMMISSION REGULATION (EEC) No 2709/80 of 23 October 1980 amending for the 14th time Regulation (EEC) No 2044/75 as regards the period of validity of export certificates for certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Articles 13 (3) and 17 (4) thereof, Whereas, by virtue of Annex I to Commission Regula ­ tion (EEC) No 2044/75 (3 ), as last amended by Regula ­ tion (EEC) No 1305/ 80 (4), advance fixing of the refund for cheeses exported to zone E and to Canada is excluded ; whereas, in order to allow contracts to be concluded to a certain extent for such exports, it would now appear possible to reintroduce advance fixing of the refund while limiting, in Annex II to the same Regulation , the period of validity of the export certificate in question to a period of 30 days ; Whereas, as regards cheeses falling within subheading ex 04.04 E I b) 5 , given in Annex I to Regulation (EEC) No 2044/75, certain Danish cheeses of the same type should be included under the description ; Whereas, pursuant to Annex II to Regulation (EEC) No 2044/75, export certificates for certain fresh products and skimmed-milk powder with advance fixing of the refund are valid until the end of the 11th and ninth month respectively following their date of issue ; whereas experience has shown that, with that period of validity, the level of the refund may differ from the pattern of world market prices ; whereas it is therefore necessary to reduce accordingly the period of validity of export certificates for the products in question ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 2044/75 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 24 October 1980 . However, it shall not affect the period of validity of export certificates for which applications were lodged before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 213, 11 . 8 . 1975, p. 15 . 4) OJ No L 133, 30 . 5 . 1980, p. 24 . 24. 10 . 80 Official Journal of the European Communities No L 280/ 19 ANNEX I List of products and destinations for which advance fixing of the refund is excluded CCT heading No Description Destination 04.04 Austria and zone D ex 04.04 E I b) 5 Butterkase Danbo Edam Elbo Esrom Fontal Fontina Fynbo Galantine Gouda Havarti Italico Maribo Malbo Mimolette SamsÃ ¸ Saint-Paulin Tilsit Tybo Other cheeses with a fat content, in dry matter, not less than 30 % and a water content calculated by weight of the non-fatty matter exceeding 52 % but not exceeding 67 % Liechtenstein Switzerland ANNEX II Period of validity of export certificates Period of validity CCT heading No Description Compulsorydestination (') (a) 30 days ex 04.04 Cheeses exported to zone E and Canada Zone E and Canada (b) Until the end of the fifth month following the month of issue The other products listed in Article 1 of Regula ­ tion (EEC) No 804/68 __ (') See Article 5 (4). However, where Annex I excludes advance fixing for certain products and desti ­ nations , the export certificate issued for such products shall make it obligatory to export to a desti ­ nation other than those indicated in Annex I.